United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Point Pleasant Beach, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-532
Issued: December 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 12, 2007 appellant filed a timely appeal from a July 25, 2007 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
wage-loss compensation on February 24, 2003 on the grounds that he had no residuals from his
accepted right shoulder condition; and (2) whether appellant established that he had any
continuing employment-related disability after that date due to his right shoulder condition.
FACTUAL HISTORY
On July 15, 1999 appellant, then a 57-year-old letter carrier, filed a Form CA-1, traumatic
injury claim, alleging that he sustained multiple injuries when he fell from his postal vehicle
while delivering mail. He stopped work that day and did not return. The Office accepted that
appellant sustained a contusion of the right wrist, abrasions to both hands and a right rotator cuff

tear.1 On September 1, 1999 Dr. Il H. Kim, Board-certified in orthopedic surgery, performed
arthroscopic surgery on appellant’s right knee.2 Appellant was placed on the periodic rolls and
on November 9, 1999 Dr. Richard Borgatti, a Board-certified orthopedic surgeon, surgically
repaired the right shoulder. In a February 7, 2000 report, Dr. Borgatti advised that appellant
could return to light duty with no overhead work and a five-pound weight restriction. On
March 20, 2000 he advised that appellant could return to regular duty except for heavy abduction
lifting. On July 6, 2000 appellant fractured a thoracic vertebral when he fell more than one story
at home while cleaning gutters.
By report dated September 11, 2000, Dr. Borgatti noted that appellant had back surgery
with posterior stabilization for a T12 fracture. In a work restriction evaluation dated
September 11, 2000, he advised that appellant could work eight hours a day with restrictions on
climbing of one hour, kneeling and twisting for four hours, could intermittently lift and bend
with a 20- to 50-pound weight restriction. On January 8, 2001 appellant declined a job offer,
advising that he could not accept due to his knee and back conditions. Duty status reports dated
January 24 and 27, 2001 from Drs. Borgatti and Kim respectively, advised that appellant could
return to work with restrictions to his physical activity. Dr. Borgatti’s restrictions were in
agreement with the work requirements provided by the employing establishment. Dr. Kim
provided restrictions that appellant could stand and walk for six hours daily, climb and kneel for
one hour, twist and pull/push for four hours with a 14-pound weight restriction.3
In January 2001, Office referred appellant to Dr. Irving D. Strouse, a Board-certified
orthopedic surgeon, for a second opinion evaluation. By report dated February 26, 2001,
Dr. Strouse noted his review of the medical record, the history of injury, a past medical history of
bilateral work-related knee injuries and appellant’s complaint of right shoulder pain. He advised
that physical examination demonstrated residual limited motion of the right shoulder and
diagnosed rotator cuff tear, right shoulder. Dr. Strouse stated that the injuries related to
appellant’s September 16, 1998 injury of a torn right meniscus and internal derangement and left
ankle fracture were not causing significant disabling residuals but that appellant had residual
disability secondary to the nonwork-related back injury. He advised that in six months appellant
should have full use of his right shoulder without restriction but had not yet reached maximum
medical improvement so that, while he could return to work as a letter carrier, he had temporary
restrictions for six months regarding his right shoulder and restrictions due to his nonworkrelated back injury. In a work capacity evaluation dated February 28, 2001, Dr. Strouse advised
1

See discussion infra regarding appellant’s right knee condition.

2

The Board notes that appellant has a companion case before the Board, Docket No. 08-1926, that will be
adjudicated separately. That claim was initially adjudicated under OWCP File Nos. xxxxxx790, date of injury
November 14, 1978, and xxxxxx368, date of injury September 16, 1998. On February 7, 2008 the Office combined
those files with that of the current claim, with xxxxxx790 becoming the master file.
3

The record includes another duty status report dated January 12, 2001 with an illegible signature. This report
provided a diagnosis of burst fracture at T12 and advised that appellant could return to work on February 6, 2001
with restrictions to his physical activity. A duty status report with the same signature dated August 19, 2001
provided restrictions that appellant could continuously sit, stand, walk, bend, stoop and twist for three hours daily
and intermittently for eight hours, could continuously climb and kneel for one hour, intermittently climb for eight
hours and kneel for four hours. Pushing and pulling was limited to 40 pounds.

2

that appellant could work eight hours a day with restrictions that he could reach and reach above
the shoulder for one hour daily, could push, pull and lift 30 to 40 pounds for three hours daily,
could walk and stand for four hours daily and could sit for eight hours daily.
On July 16, 2001 appellant accepted a limited-duty job offer. By letter dated August 10,
2001, the postmaster informed appellant that he could not return to work until medically cleared.
Appellant did not return to work and on September 6, 2001 filed a Form CA-2a, recurrence
claim, alleging that he sustained a recurrence of disability on August 6, 2001. In an October 10,
2001 report, Dr. Borgatti’s impression was status post rotator cuff repair with a reasonably good
result. He noted some minor discomfort with repeated overhead work and provided restrictions
to appellant’s physical activity. By decision dated November 9, 2001, the Office denied
appellant’s claim that he sustained a recurrence of disability on August 6, 2001. On
November 16, 2001 appellant, through his attorney, requested a hearing. By decision dated
March 27, 2002, an Office hearing representative set aside the November 9, 2001 decision. The
hearing representative found that appellant was entitled to wage-loss compensation beginning
August 6, 2001 and remanded the case to the Office for further develop of the medical evidence
to determine if appellant had continuing residual disability due to his employment-related right
shoulder condition.
On April 12, 2002 the Office again referred appellant to Dr. Strouse for a second opinion
evaluation. Dr. Strouse was asked to specifically evaluate appellant’s right shoulder. By report
dated May 6, 2002, regarding appellant’s right shoulder, he reported that appellant still
complained of pain when performing “extreme” activities such as reaching but was otherwise
much improved. Physical examination demonstrated slight tenderness over the rotator cuff.
Range of motion was full and painless, and there was no atrophy, muscle weakness, sensory loss,
reflex abnormality or vascular abnormality in the upper extremities. Dr. Strouse diagnosed
status post arthroscopic rotator cuff repair of the right shoulder and status post open reduction
with internal fixation burst fracture at T12. He opined that appellant had no further disability
related to his right shoulder and had made a complete recovery. In a work capacity evaluation
dated June 12, 2002, Dr. Strouse advised that appellant had no restrictions due to his workrelated right shoulder injury, and provided restrictions that appellant could walk and stand for six
hours daily, push, pull, lift, squat, kneel and climb for four hours daily, with a weight restriction
of 30 to 40 pounds. He advised that all restrictions were due to the nonwork-related T12
fracture.
By decision dated June 12, 2002, the Office determined that appellant was capable of
returning to full-time work with no medical restrictions. On June 25, 2002 appellant’s attorney
requested a hearing. In a November 6, 2002 decision, an Office hearing representative found the
case not in posture for a hearing because, as appellant was not provided a pretermination notice,
he was not afforded proper due process. The case was remanded to the Office for reinstatement
of compensation and to provide appellant proper notice. On January 7, 2003 the Office informed
appellant that it proposed to terminate his wage-loss compensation on the grounds that
Dr. Strouse found that he had no residuals of his accepted right shoulder condition. By letter
dated January 21, 2003, appellant’s attorney disagreed with the proposed termination. In a
February 24, 2003 decision, the Office terminated appellant’s wage-loss compensation. On
February 27, 2003 appellant, through his attorney, requested a hearing and, by letter dated

3

March 3, 2003, the Office informed appellant, who had retired on civil service benefits through
the Office of Personnel Management, that he was entitled to wage-loss compensation for the
period August 5, 2001 through February 24, 2003 and therefore needed to elect compensation
benefits. On March 21, 2003 appellant elected to receive compensation benefits under the
Federal Employees’ Compensation Act,4 and he received wage-loss compensation through
February 24, 2003.
At the hearing, held on October 27, 2003, appellant testified regarding work-related knee
injuries, and that he had returned to work in September 1998 following surgery. He described
the July 15, 1999 employment injury and stated that he used a cane due to his knee injuries.
Appellant’s attorney argued that a conflict in medical evidence existed between the opinions of
Drs. Borgatti and Strouse regarding whether appellant had residuals of his accepted right
shoulder injury. By decision dated January 2, 2004, an Office hearing representative affirmed
the February 24, 2003 decision. Appellant then filed an appeal with the Board and on October 8,
2004 requested that the appeal be withdrawn. By order dated November 15, 2004, the Board
dismissed the appeal at appellant’s request.5 On November 22, 2004 appellant, through his
attorney, requested reconsideration and submitted a September 28, 2004 report in which
Dr. Borgatti reported that he began treating appellant on July 19, 1999 and described appellant’s
course of treatment, noting that on October 10, 2001 appellant’s main complaint was that he
would have pain when sleeping on his shoulder but that during the day it was “reasonably good”
with discomfort on active forward elevation beyond 150 degrees. Dr. Borgatti’s diagnosis at that
time was status post rotator cuff repair with a reasonably good result and he advised that
appellant should avoid repeated overhead work and could carry mail for four hours a day and do
sedentary work for the other four hours. He noted that appellant returned on August 23, 2004,
five years status post rotator cuff repair, with complaints of increasing pain, particularly with
straight abduction and overhead lifting. On examination, rotator cuff weakness was thought to
be secondary to pain. Dr. Borgatti reported magnetic resonance imaging (MRI) scan findings of
a healed right rotator cuff with no evidence of tears. Mild tenderness and crepitance were noted.
Dr. Borgatti diagnosed residual pain, status post rotator cuff repair and advised that no further
treatment for the rotator cuff or right shoulder was required but he should avoid repeated
overhead activities and lifting objects at arm’s reach that caused his symptoms.
In a merit decision dated July 25, 2007, the Office denied modification of the prior
decision, finding that the weight of the medical evidence rested with the opinion of Dr. Strouse.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. The Office may not terminate
compensation without establishing that the disability ceased or that it was no longer related to the
employment.6 The Office’s burden of proof in terminating compensation includes the necessity
4

5 U.S.C. §§ 8101-8193.

5

Docket No. 05-29 (issued November 15, 2004).

6

Jaja K. Asaramo, 55 ECAB 200 (2004).

4

of furnishing rationalized medical opinion evidence based on a proper factual and medical
background.7
ANALYSIS -- ISSUE 1
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits due to his right shoulder condition on February 24, 2003. The medical
evidence contemporaneous with the Office’s termination includes Dr. Strouse’s May 6 and
June 12, 2002 reports in which he advised that appellant had made a complete recovery from his
right shoulder injury and had no disability or restrictions due to this injury. Any restrictions
provided were due to a nonwork-related fall at home where appellant fractured a T12 vertebra.
While appellant disagreed with the proposed termination, he submitted no additional medical
evidence. His attending orthopedist had not provided a report since October 10, 2001.
In assessing medical evidence, the weight of such evidence is determined by its
reliability, its probative value and its convincing quality. The opportunity for and thoroughness
of examination, the accuracy and completeness of the physician’s knowledge of the facts and
medical history, the care of analysis manifested and the medical rationale expressed in support of
the physician’s opinion are facts, which determine the weight to be given to each individual
report,8 and contemporaneous evidence is entitled to greater probative value than later evidence.9
The Board finds that the weight of the medical evidence rests with the reports of Dr. Strouse who
opined that appellant had made a full recovery from his July 15, 1999 right shoulder injury.
Thus, the Office properly found that appellant had no residuals and terminated his compensation
benefits on February 24, 2003.
LEGAL PRECEDENT -- ISSUE 2
As the Office met its burden of proof to terminate appellant’s wage-loss compensation on
February 24, 2003, the burden shifted to him to establish that he had any continuing disability
causally related to his accepted right shoulder injury.10 To establish a causal relationship
between the condition, as well as any attendant disability claimed and the employment injury, an
employee must submit rationalized medical evidence, based on a complete factual and medical
background, supporting such a causal relationship.11 Causal relationship is a medical issue and
the medical evidence required to establish a causal relationship is rationalized medical
evidence.12 Rationalized medical evidence is medical evidence which includes a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
7

Id.

8

Michael S. Mina, 57 ECAB 379 (2006).

9

S.S., 59 ECAB ____ (Docket No. 07-579, issued January 14, 2008).

10

See Joseph A. Brown, Jr., 55 ECAB 542 (2004).

11

Jennifer Atkerson, 55 ECAB 317 (2004).

12

Id.

5

claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.13
Under the Act,14 the term “disability” means the incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury. Disability is thus
not synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the
time of injury, has no disability as that term is used in the Act.15 Furthermore, whether a
particular injury causes an employee to be disabled for employment and the duration of that
disability are medical issues which must be proved by a preponderance of the reliable, probative
and substantial medical evidence.16
ANALYSIS -- ISSUE 2
The Board finds that appellant submitted insufficient medical evidence with his
November 22, 2004 reconsideration request to establish that he continued to be disabled from the
accepted right shoulder condition after February 23, 2004. With his reconsideration request,
appellant submitted a September 28, 2004 report from Dr. Borgatti, an attending orthopedist,
who noted that, while he began treating appellant for his right shoulder injury in July 1999, he
had not seen appellant since October 10, 2001. Right shoulder examination in September 2004
demonstrated rotator cuff weakness secondary to pain, and the physician advised that appellant
should avoid repeated overhead activities and lifting objects at arms reach. Dr. Borgatti did not,
however, specifically provide an opinion regarding appellant’s ability to work and merely
diagnosed residual pain. Furthermore, he advised that appellant required no further treatment for
his right rotator cuff and did not discuss the consequences of appellant’s fall at home in
July 2000 when he fractured a thoracic vertebral. The Board will not require the Office to pay
compensation for disability in the absence of any medical evidence directly addressing the
specific dates of disability for which compensation is claimed.17 The Board therefore finds that,
as appellant did not provide additional detail or a rationalized medical opinion sufficient to meet
his burden of proof, he did not substantiate that any claimed disability on or after February 24,
2003 was causally related to the July 15, 1999 right shoulder injury.18

13

Leslie C. Moore, 52 ECAB 132 (2000); Victor J. Woodhams, 41 ECAB 345 (1989).

14

5 U.S.C. §§ 8101-8193.

15

Cheryl L. Decavitch, 50 ECAB 397 (1999).

16

Tammy L. Medley, 55 ECAB 182 (2003).

17

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

18

See Mary A. Ceglia, 55 ECAB 626 (2004).

6

CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits on February 23, 2003 and that appellant failed to meet his burden of proof
to establish that he had any disability after February 23, 2003 causally related to his accepted
right shoulder condition.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 25, 2007 be affirmed.
Issued: December 24, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

